In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1237V

    ************************* *
                                *                          TO BE PUBLISHED
    JEAN STRONE,                *
                                *
                                *                          Special Master Katherine E. Oler
                    Petitioner, *
                                *                          Filed: January 9, 2020
    v.                          *
                                *
                                *
    SECRETARY OF HEALTH AND     *                          Attorneys’ Fees & Costs;
    HUMAN SERVICES,             *                          Reasonable Basis; Influenza vaccine;
                                *
                                *                          Miller-Fisher syndrome;
                    Respondent. *                          Guillain-Barré syndrome.
                                *
    ************************* *

Mark T. Sadaka, Sadaka Associates LLC, Englewood, NJ, for Petitioner.
Heather L. Pearlman, U.S. Dep’t of Justice, Washington, DC, for Respondent.

        DECISION ON MOTION FOR FINAL ATTORNEYS’ FEES AND COSTS1

        On August 17, 2018, Jean Strone (“Petitioner”) filed a petition for compensation under the
National Vaccine Injury Compensation Program,2 alleging that she suffered from the Miller-Fisher
variant of Guillain-Barré syndrome (“GBS”) as a result of the influenza (“flu”) vaccination she
received on September 29, 2015. Pet. at 1, ECF No. 1.

        Petitioner filed a motion for a decision dismissing her claim on April 14, 2019. ECF No.
18. I granted her motion and issued a dismissal decision on April 18, 2019. ECF No. 19. A joint

1
  This Decision will be posted on the Court of Federal Claims’ website. This means the ruling will be
available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however,
the parties may object to the decision’s inclusion of certain kinds of confidential information. Specifically,
under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). If, upon review, I agree that
the identified materials fit within this definition, I will redact such material from public access. Otherwise,
the Decision in its present form will be available. Id.
2
  The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine
Act” or “the Act”). Individual section references hereafter will be to § 300aa of the Act (but will omit that
statutory prefix).


                                                      1
notice not to seek review was filed on April 19, 2019 (ECF No. 20) and judgment entered that
same day (ECF No. 21).

         On May 31, 2019, Petitioner filed an application for attorneys’ fees and costs requesting a
total of $17,870.14. Fees App., ECF No. 24. Respondent submitted his response in opposition to
Petitioner’s motion on June 14, 2019. Fees Resp., ECF No. 25. Petitioner filed a reply on June 21,
2019. Fees Reply, ECF No. 26.

        For the reasons set forth below, I find that Petitioner did not have a reasonable basis to file
the petition. Therefore, her motion for attorneys’ fees and costs is denied.

    I.      Relevant Medical History
         Petitioner received a flu vaccination on September 29, 2015, at the age of 59. Ex. 11 at 17.

        Approximately one week later, on October 7, 2015, Petitioner had a follow-up appointment
for her hypothyroidism with Dr. Chandra, her endocrinologist. Ex. 10 at 4. She reported severe
fatigue and significant weight gain in the two years prior. Dr. Chandra prescribed Petitioner
Synthroid and instructed Petitioner to eat fewer carbohydrates and exercise more in order to lose
weight. Id. at 6.

       On December 10, 2015, Petitioner had a well woman exam with Dr. Russo. The physical
exam was normal and her review of systems was negative. Ex. 3 at 1-2. Among other negative
notations, the record indicates that Petitioner was negative for dizziness and headaches. Id. at 2.

        Petitioner met with Dr. Lentine on January 5, 2016, complaining that two days prior, on
Sunday, she began experiencing symptoms of blurred vision, tearing, itchy, swollen eye, sore
throat, mild cough, nasal congestion, and achiness. Ex. 7 at 139. Under the neurological portion
of the exam, Dr. Lentine noted “[a]lert and oriented. No major deficits of coordination or
sensation.” Id. In the musculoskeletal portion of the exam, Dr. Lentine notes “no major bone,
joint, tendon, or muscle changes.” Id. Petitioner was diagnosed with “[a]cute pharyngitis,”
“[p]roductive cough,” and “[c]onjunctivitis.” Id.

        The next day, on January 6, 2016, Petitioner returned to Dr. Chandra. Ex. 10 at 1. It was
noted that Petitioner’s “energy [was] better;” she had “lost 10 lbs in the past 3 m[on]ths;” she had
“reduced carbs [and] exercising more.” Id. The physical exam was mostly normal with the
neurologic portion being noted as “[g]rossly nonfocal, alert and oriented.” Id. at 2. The “review
of systems” was also normal. Id. Specifically, Petitioner was noted to have no headache and no
dizziness. Id.

       Petitioner saw her allergist, Dr. Weiss, on January 8, 2016 complaining of a sinus infection.
Ex. 11 at 14. A neurological review revealed “[n]o headaches3, paresthesias, confusion, dysarthria

3
 While both the allergy review of systems and the general review of systems indicate “no headache” the
section entitled “follow up progress note” states, “Sick contacts at home. I suspect I have a sinus infection.
Notes a cough, and nasal congestion. Headache…” Ex. 11 at 14.


                                                      2
or gait instability.” Id. Dr. Weiss diagnosed Petitioner with acute sinusitis and prescribed
antibiotics and Flonase. Id. at 15.

        On January 15, 2016, Petitioner returned to Dr. Weiss with a complaint of dry cough and
a lack of improvement. Ex. 11 at 11. Her “eyes [were] all red and swollen,” noted “mucus with
nose blowing,” and reported a “[s]light fever yesterday.” Id. Again, a neurological and
musculoskeletal review was normal. Id. The diagnosis remained acute sinusitis and Petitioner
was instructed to taper off prednisone. Id. at 12.

        Petitioner returned to Dr. Lentine on January 20, 2016 for “numbness and tingling in hands
and feet,” and also complained of being “tired,” having “brain fog,” being “dizzy,” and having
“nasal congestion” and a “cough at night.” Ex. 7 at 146. It was noted that Petitioner had seen her
allergist “a week ago.” Id. Dr. Lentine’s assessment included “[f]atigue,” “[t]ingling sensation in
fingers or toes,” “[v]ertigo or dizziness,” and “[s]inusitis.” Id. at 147.

        On January 21, 2016, Petitioner went to the emergency room at Chilton Hospital with a
chief complaint of “numbness in arms and legs, dizzy, weak.” Ex. 6 at 88. She reported that onset
of her sinus congestion was “2 weeks ago.” Id. at 90. Petitioner also reported that she had an
allergic reaction to cefuroxime resulting in “nasal irritation, itchiness, and swelling.” Id. She
denied “chills, fever, malaise, [and] weakness.” Id. at 91. The assessment was pansinusitis.4 Id.
at 97. Petitioner was admitted to the hospital for intravenous antibiotics. Id.

        The following day, January 22, 2016, Petitioner met with a neurologist, Dr. Chodosh, and
reported that “she developed symptoms of sinus infection in the beginning of January,” and that
“for the last 3 days she has noted numbness of both hands and feet.” Ex. 16 at 8. Dr. Chodosh
noted that “[t]his seemed to worsen over the course of several days, but today it is better than it
was yesterday.” Id. Petitioner indicated that “[s]he [was] unaware of any weakness or
incoordination though she does feel somewhat unsteady on her feet” and “slightly vertiginous.”
Id. She “denie[d] having had any sensory symptoms previously.” Id. Dr. Chodosh’s neurology
progress note states that Petitioner “has the new onset of numbness in her hands or feet.” Ex. 6 at
83. On January 23, 2016, Dr. Chodosh again indicates that “the patient has the new onset of
numbness of her hands and feet over the last several days.” Ex. 6 at 82.

        Petitioner also had a consultation with Dr. Filippis on January 22, 2016, during which she
reported she had “been ill for about 3 weeks with an illness she describes as sinus congestion and
sinus infection.” Ex. 16 at 11. It was noted that Petitioner “came to the emergency room now
actually, because she is beginning to feel numbness in her hands and her feet and was begun on
Levaquin in the emergency room and admitted to the hospital for further care after a CT scan
showed a pansinusitis.” Id.

        During a neurosurgical consultation with Dr. Raab on January 25, 2016, it was noted that
Petitioner had an upper respiratory infection for approximately one week and “[n]ow presents with
[bilateral] [upper and lower extremity] tingling” as well as “perioral tingling.” Ex. 1 at 2. Dr.
Raab’s impression was “acute onset” paresthesias. Id. at 4.

4
  Pansinusitis is “inflammation involving all of the paranasal sinuses on one side.”   DORLAND’S
ILLUSTRATED MEDICAL DICTIONARY (32nd ed. 2012) at 1370.
                                                3
       On January 31, 2016, Petitioner was discharged from Chilton Hospital. Among her final
diagnoses were “[a]typical Guillain-Barr[é] syndrome.” Ex. 6 at 23. She was treated with
gammaglobulin and “clinically improved.” Id.

        On February 10, 2016, Petitioner presented to Kessler Rehabilitation Center. The history
of injury section states, “Pt reports being admitted to hospital on 1/21 until 1/31. … Pt reports
waking up with all extremities tingling and weak. Pt reports noticing weakness opening water
bottles starting a few weeks before that.” Ex. 15 at 230.

   II.       Procedural History

        The petition was filed on August 17, 2018. Pet., ECF No. 1. This case was assigned to my
docket on August 20, 2018 and I issued an initial order on that day. ECF No. 5. Petitioner filed
several medical records, along with a statement of completion on September 12, 2018. ECF Nos.
6-9.

          On February 12, 2019, Respondent filed a motion for an order to show cause. ECF No. 11.

       On February 25, 2019, Petitioner field three affidavits in support of her petition, including
one from herself, Robert Dotto and Kim Fojut. Exs. 18-20. That same day, Petitioner filed her
response to Respondent’s motion for an order to show cause. ECF No. 15.

         On March 12, 2019, I held a status conference with the parties to offer my initial views on
the evidence that had been submitted. During this status conference “Petitioner’s counsel
confirmed that the affidavits conflict with the medical records and was unable to identify any
contemporaneously-created notations in the medical records that support the onset timeframe
alleged in Petitioner’s affidavits.” 3/14/19 Order, ECF No. 16. I informed Petitioner’s counsel
that after my review of the medical records, I questioned reasonable basis. Id. Following the status
conference, Petitioner was given an opportunity to indicate how she wished to proceed. See
3/14/19 Order, ECF No. 16. Petitioner filed a status report on April 10, 2019, indicating her
intention to dismiss her claim. ECF No. 17. On April 16, 2019, Petitioner moved for a decision
dismissing the petition. ECF No. 18.

        On April 18, 2019, I issued a decision dismissing Petitioner’s claim. ECF No. 19. A joint
notice not to seek review was filed on April 19, 2019. ECF No. 20. Judgment entered that same
day. ECF No. 21.

       On May 31, 2019, Petitioner filed a motion for attorneys’ fees and costs (ECF No. 24) and
Respondent filed his opposition on June 14, 2019 (ECF No. 25). Petitioner filed a reply on June
21, 2019. ECF No. 26. This matter is now ripe for a determination.

   III.      Parties’ Arguments

        In his response to Petitioner’s motion for attorneys’ fees and costs, Respondent argues that
the petition lacked reasonable basis. Respondent states that the medical records filed by Petitioner

                                                 4
consistently place onset of GBS-related symptoms in mid-January 2016. Respondent argues that
such a delay following Petitioner’s influenza vaccination is well beyond the medically-appropriate
timeframe for Petitioner’s alleged injury. Because no objective evidence or medical opinion linked
the September vaccination to Petitioner’s resulting GBS diagnosis, Respondent states Petitioner
lacked reasonable basis to file her petition.

       Petitioner states that although the medical records detail Petitioner’s symptoms as starting
in January, the affidavits filed by Petitioner and two others describe Petitioner’s symptoms in the
months following her vaccination. Petitioner argues that even if the evidence is not enough to
meet Petitioner’s burden to establish causation, the affidavits should suffice to confer reasonable
basis.

   IV.      Legal Standard
        Under the Vaccine Act, an award of reasonable attorneys’ fees and costs is presumed where
a petition for compensation is granted. Where compensation is denied, or a petition is dismissed,
as it was in this case, the special master must determine whether the petition was brought in good
faith and whether the claim had a reasonable basis. § 15(e)(1).

         A. Good Faith
        The good faith requirement is met through a subjective inquiry. Di Roma v. Sec’y of Health
& Human Servs., No. 90-3277V, 1993 WL 496981, at *1 (Fed. Cl. Spec. Mstr. Nov. 18, 1993).
Such a requirement is a “subjective standard that focuses upon whether [P]etitioner honestly
believed he had a legitimate claim for compensation.” Turner v. Sec’y of Health & Human Servs.,
No. 99-544V, 2007 WL 4410030, at *5 (Fed. Cl. Spec. Mstr. Nov. 30, 2007). Without evidence
of bad faith, “petitioners are entitled to a presumption of good faith.” Grice v. Sec’y of Health &
Human Servs., 36 Fed. Cl. 114, 121 (1996). Thus, so long as Petitioner had an honest belief that
her claim could succeed, the good faith requirement is satisfied. See Riley v. Sec’y of Health &
Human Servs., No. 09-276V, 2011 WL 2036976, at *2 (Fed. Cl. Spec. Mstr. Apr. 29, 2011) (citing
Di Roma, 1993 WL 496981, at *1); Turner, 2007 WL 4410030, at *5.

         B. Reasonable Basis
        Unlike the good-faith inquiry, an analysis of reasonable basis requires more than just a
petitioner’s belief in her claim. Turner, 2007 WL 4410030, at *6-7. Instead, the claim must at
least be supported by objective evidence -- medical records or medical opinion. Sharp-Roundtree
v. Sec’y of Health & Human Servs., No. 14-804V, 2015 WL 12600336, at *3 (Fed. Cl. Spec. Mstr.
Nov. 3, 2015).

        While the statute does not define the quantum of proof needed to establish reasonable basis,
it is “something less than the preponderant evidence ultimately required to prevail on one’s
vaccine-injury claim.” Chuisano v. United States, 116 Fed. Cl. 276, 283 (2014). The Court of
Federal Claims affirmed in Chuisano that “[a]t the most basic level, a petitioner who submits no
evidence would not be found to have reasonable basis….” Id. at 286. The Court in Chuisano found
that a petition which relies on temporal proximity and a petitioner’s affidavit is not sufficient to
establish reasonable basis. Id. at 290. See also Turpin v. Sec'y Health & Human Servs., No. 99-

                                                 5
564V, 2005 WL 1026714, *2 (Fed. Cl. Spec. Mstr. Feb. 10, 2005) (finding no reasonable basis
when petitioner submitted an affidavit and no other records); Brown v. Sec'y Health & Human
Servs., No. 99-539V, 2005 WL 1026713, *2 (Fed. Cl. Spec. Mstr. Mar. 11, 2005) (finding no
reasonable basis when petitioner presented only e-mails between her and her attorney).

        Temporal proximity between vaccination and onset of symptoms is a necessary component
in establishing causation in non-Table cases, but without more, temporal proximity alone “fails to
establish a reasonable basis for a vaccine claim.” Chuisano, 116 Fed. Cl. at 291.

        The Federal Circuit has stated that reasonable basis “is an objective inquiry” and concluded
that “counsel may not use [an] impending statute of limitations deadline to establish a reasonable
basis for [appellant’s] claim.” Simmons v. Sec’y of Health & Human Servs., 875 F.3d 632, 636
(Fed. Cir. 2017). Further, an impending statute of limitations should not even be one of several
factors the special master considers in her reasonable basis analysis. “[T]he Federal Circuit
forbade, altogether, the consideration of statutory limitations deadlines—and all conduct of
counsel—in determining whether there was a reasonable basis for a claim.” Amankwaa v. Sec’y
of Health & Human Servs., 138 Fed. Cl. 282, 289 (2018).

        “[I]n deciding reasonable basis the [s]pecial [m]aster needs to focus on the requirements
for a petition under the Vaccine Act to determine if the elements have been asserted with sufficient
evidence to make a feasible claim for recovery.” Santacroce v. Sec’y of Health & Human Servs.,
No. 15-555V, 2018 WL 405121, at *7 (Fed. Cl. Jan. 5, 2018). Special masters cannot award
compensation “based on the claims of petitioner alone, unsubstantiated by medical records or by
medical opinion.” 42 U.S.C. § 300aa-13(a)(1). Special masters and judges of the Court of Federal
Claims have interpreted this provision to mean that petitioners must submit medical records or
expert medical opinion in support of causation-in-fact claims. See Waterman v. Sec'y of Health &
Human Servs., 123 Fed. Cl. 564, 574 (2015) (citing Dickerson v. Sec'y of Health & Human Servs.,
35 Fed. Cl. 593, 599 (1996) (stating that medical opinion evidence is required to support an on-
Table theory where medical records fail to establish a Table injury).

        When determining if a reasonable basis exists, many special masters and judges consider
a myriad of factors. The factors to be considered may include “the factual basis of the claim, the
medical and scientific support for the claim, the novelty of the vaccine, and the novelty of the
theory of causation.” Amankwaa, 138 Fed. Cl. at 289. This approach allows the special master to
look at each application for attorneys’ fees and costs on a case-by-case basis. Hamrick v. Sec’y of
Health & Human Servs., No. 99-683V, 2007 WL 4793152, at *4 (Fed. Cl. Spec. Mstr. Nov. 19,
2007).

   V.      Discussion

        A. Good Faith

      Petitioner is entitled to a presumption of good faith. See Grice, 36 Fed. Cl. 114 at 121.
Respondent has not raised an issue with respect to good faith in this matter. See Fees Resp. Based
on my own review of the case, I find that Petitioner acted in good faith when filing this petition.



                                                 6
       B. Reasonable Basis for the Claims in the Petition

        The reasonable basis standard is objective and requires Petitioner to submit evidence in
support of the petition. The petition in this case alleges that Petitioner developed the Miller-Fisher
variant of GBS shortly after her September 29, 2015 flu vaccine. Pet. at 1. As discussed in further
detail below, I do not find these claims articulated in the petition to be supported by objective
evidence.

               1. Petitioner has not Presented Evidence of Causation

        The special master’s analysis of reasonable basis should center around “an objective
evaluation of the relevant medical information that served as the basis for petitioner’s claim.”
Frantz v. Sec’y of Health & Human Servs., No. 13-158V, 2019 WL 6974431 (Fed. Cl. 2019)
(denying motion for review). An examination of the relevant medical information demonstrates
that Petitioner has not presented evidence (medical records or medical opinion) that the flu vaccine
Petitioner received on September 29, 2015 caused her to develop the Miller-Fisher variant of GBS.

        As an initial matter, none of Petitioner’s treating physicians linked the flu vaccination to
her illness. That vaccination was not discussed in her medical records and was not listed as a
differential diagnosis/cause. Instead, the medical records consistently indicate that Petitioner had
an upper respiratory infection (URI) or a sinus infection and then developed numbness and tingling
that was later diagnosed as GBS. Ex. 1 at 2; Ex. 2 at 3; Ex. 6 at 2, 16, 23, 83-85 (specifically
noting “paresthesias of the feet and hands in the setting of a sinus infection which has been present
for several days”); Ex. 6 at 97; Ex. 7 at 14; Ex. 13 at 13; Ex. 16.1 at 8, 11, 21, 173; Ex. 16.2 at
1100.

        In addition to the absence of medical record support for vaccine causation, Petitioner did
not file an expert report articulating a link between her vaccination in September 2015 and
subsequent development of the Miller-Fisher variant of GBS in January 2016. Because she has
not submitted medical records or medical opinion (either from treating physicians or from an
expert) that links her illness to her vaccination, Petitioner did not have a reasonable basis to file
her claim.

               2. Statements in the Petition and Affidavits not Supported by the Record do
               not Establish Reasonable Basis

        In her Fees Reply, Petitioner asserts that “[t]here was a reasonable basis to bring this claim
based on the sworn affidavits of three individuals who had firsthand knowledge of petitioner’s
health during the time period in question.” Fees Reply at 4.

      The affidavit filed by Petitioner indicates that her symptoms began in the second week of
October, 2015. She states:

       Around the second week of October 2015, I started to feel run down. I had frequent




                                                  7
        headaches,5 was sore all over, had weakness in my legs and arms and at times I
        would feel unsteady on my feet, sort of like my balance was compromised.6 … The
        feeling progressed to the point that I was no longer able to participate in many of
        the activities I regularly enjoyed doing and found myself limiting my activities
        based upon my feelings of fatigue, weakness and loss of balance.

Ex. 18 at 1-2. Petitioner continued to describe the progression of her symptoms. “During the
month of December, I continued to suffer from fatigue, balance issues, headaches, sore throats,
nasal congestion, difficulty speaking, blurred vision at times, and weakness in my arms and legs.
I also started to notice difficulty with simple items like opening water bottles and jars.” Id. at 3.

       The affidavits filed by Petitioner’s son and daughter state that in the second week of
October 2015, Petitioner began to feel run down and that she experienced headaches and soreness.”
Ex. 19 at 1; Ex. 20 at 1.7

        When “the medical and other written records contradict the claims brought forth in the
petition,” a special master is not arbitrary in concluding that reasonable basis for the petition did
not exist. Murphy v. Secʼy of Health & Human Servs., 30 Fed. Cl. 60, 62 (1993), affʼd without
opinion, 48 F.3d 1236 (Fed. Cir. 1995). The documentary evidence filed in this case does not
support the claims articulated in the petition or in the affidavits. Nowhere in her medical records
is there documentation that Petitioner mentioned that she was experiencing symptoms of
headaches, weakness, and unsteadiness in the October/November/December timeframe.

        Special masters cannot award compensation “based on the claims of petitioner alone,
unsubstantiated by medical records or by medical opinion.” 42 U.S.C. § 300aa-13(a)(1). Nothing
in the medical records substantiates Petitioner’s assertions. To the contrary, during a medical visit
on January 21, 2016, the record states that Petitioner “denies having had any sensory symptoms
previously.” Ex. 6 at 84. Indeed, all the medical records filed indicate that onset of Petitioner’s
symptoms of GBS began in January 2016.

                3. Onset of Symptoms 16 Weeks after Vaccination is not Medically-
                Appropriate and Does Not Support Filing the Petition

        Under 42 C.F.R. § 100.3(c)(15)(i), in order to satisfy the table requirement for GBS,
5
 The contemporaneous medical records do not support this statement. On December 10, 2015, Petitioner
was reported as having no headache. Ex. 3 at 2. On January 6, 2016, she was again noted to have no
headache. Ex. 10 at 2.
6
 The medical records do not support unsteadiness or balance issues. See Ex. 3 at 2 (record from December
10, 2015 noting no dizziness); Ex. 7 at 39 (record from January 5,2016 noting “no major deficits of
coordination”; Ex. 10 at 2 (record from January 6, 2016 noting no dizziness); Ex. 11 at 4 (record from
January 8, 2016 noting no gait instability).
7
  Even if these affidavits were corroborated by the medical records, they would not establish reasonable
basis for filing the petition. The fact that Petitioner felt run down, and that she experienced headaches and
soreness, without more, is not evidence of vaccine causation.


                                                     8
vaccination to onset of symptoms must occur within three to 42 days. See Finch v. Sec’y of Health
& Human Servs., No. 17-675V, 2018 WL 818265, at *1 (Fed. Cl. Spec. Mstr. Jan. 19, 2018).
Petitioner’s symptoms began approximately 16 weeks, (112 days)8 after flu vaccination, and
clearly fall outside of the table. In non-table GBS claims, Special Masters have not awarded
compensation when onset occurs more than two months after vaccination because it is not
medically plausible for the immune response to take this long. See, e.g., Kampii v. Sec’y of Health
& Human Servs., No. 15-1013V, 2019 WL 5483161, at *10-11 (Fed. Cl. Spec. Mstr. Jul. 24, 2019)
(noting that onset of GBS 15 weeks and five days after flu vaccination is too long to be medically
feasible); Barone v. Sec’y of Health & Human Servs., No. 11-707V, 2014 WL 6834557, at *13
(Fed. Cl. Spec. Mstr. Nov. 12, 2014) (noting that eight weeks is the longest reasonable timeframe
for a flu/GBS injury); De La Cruz v. Sec’y of Health & Human Servs., No. 17-783V, 2018 WL
945834, at *1 (Fed. Cl. Spec. Mstr. Jan. 23, 2018); Corder v. Sec’y of Health & Human Servs.,
No. 08-228V, 2011 WL 2469736 (Fed. Cl. Spec. Mstr. May 31, 2011); Glassberg v. Sec’y of
Health & Human Servs., No. 07-303V, 2009 WL 4641696 (Fed. Cl. Spec. Mstr. Nov. 23, 2009).

        In Collier v. Sec’y of Health & Human Servs., No. 17-16V, 2018 WL 4401704, at *7-8
(Fed. Cl. Spec. Mstr. Aug. 22, 2018), I found that Petitioner had not established a reasonable basis
to file his petition because no medical records or medical opinion connected Petitioner’s
vaccination to his injury, and further, because fourteen weeks between flu vaccine and onset of
GBS was medically infeasible. Sixteen weeks is well outside a temporally-appropriate onset
window. Such a temporal gap makes this claim unfeasible, especially when considered in light of
the lack of medical record or medical expert support.

        I recognize that Petitioner’s counsel acted expeditiously and that Petitioner dismissed this
case at a relatively early stage in the litigation. However, Petitioner provided no medical record
evidence linking her diagnosis of GBS to her flu vaccine nor were they able to submit a medical
expert opinion in support of such a causal link. As such, I find that Petitioner did not have a
reasonable basis to file her petition for compensation.

    VI.      Conclusion

          Based on the foregoing, Petitioner’s Motion for Attorneys’ Fees and Costs is DENIED.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of the
Court SHALL ENTER JUDGMENT in accordance with this decision.9

          IT IS SO ORDERED.

                                                              s/ Katherine E. Oler
                                                              Katherine E. Oler
                                                              Special Master

8
  See Ex. 16 at 8 (medical record from January 21, 2016 noting numbness of hands and feet for the last
three days).
9
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                  9